TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00036-CV



                                        L. G., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee



    FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
        NO. C2013-0945C, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant L.G. has informed this Court that she no longer wishes to pursue this

appeal and has filed a motion to dismiss it. Appellant’s counsel states that she has conferred with

counsel for appellee Texas Department of Family and Protective Services, which does not oppose

this motion. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: March 13, 2015